7 F.3d 212
Kevin FOX, Plaintiff-Appellee,v.ALLIED-SIGNAL, INC., f/k/a Garrett Alresearch ManufacturingCo. of California, Defendant-Appellant.
No. 91-5587.
United States Court of Appeals,Eleventh Circuit.
Nov. 17, 1993.

Linda Singer Stein, J. Thompson Thornton, Thornton, David, Murray, Richard & Davis, P.A., Miami, FL, for defendant-appellant.
G. William Bissett, Hardy & Bissett, P.A., Miami, FL, Donald T. Norton, co-counsel, Cohen & Cohen, Hollywood, FL, for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.  (No. 90-1399-Civ-JWK), James W. Kehoe, Judge.
Before FAY and BIRCH, Circuit Judges, and DYER, Senior Circuit Judge.
FAY, Circuit Judge:


1
Following oral argument in this case, we certified the following question of law to the Florida Supreme Court:


2
Whether the interpretation of Fla.Stat. § 768.81(3) requires consideration by the jury of a non-party's comparative fault in order to determine a party's liability?


3
Fox v. Allied-Signal, Inc., 966 F.2d 626, 628 (11th Cir.1992).   That opinion contains a summary of the facts, which need not be repeated here.


4
The Florida Supreme Court has now answered the certified question in the affirmative.  Allied Signal, Inc. v. Fox, 623 So.2d 1180, 1182 (Fla.1993).   We VACATE the district court judgment in this case and REMAND for a retrial in accordance with the Florida law as announced.


5
VACATED and REMANDED.